PER CURIAM.
The plaintiff seller in this action on a land sale contract obtained a judgment against the defendant-buyer, purchased the property at a sheriffs sale and subsequently received a sheriffs deed. Intervenor is the assignee of three junior lienholders, all of whom acquired their interests in the property while this action was pending but before the sale took place. Plaintiff did not join intervenor or her assignors as defendants. The intervenor appeals from the dismissal of her second amended complaint through which she sought, first, to have the deed and the order directing issuance of the deed set aside and, second, an order permitting her to exercise “statutory redemption procedures with respect to the real property.” (Emphasis added.) Intervenor does not have statutory redemption rights under these circumstances. Portland Mtg. Co. v. Creditors Prot. Ass’n, 199 Or 432, 262 P2d 918 (1953).
Affirmed.